﻿Permit me first, Sir, to extend to you the warmest congratulations of the Albanian delegation on your election to the important post of President of the thirty- fourth session of the General Assembly.
2.	I should like to take this opportunity also to welcome Saint Lucia as a new Member of our Organization.
3.	This session of the General Assembly is meeting at a time when the world situation is very complex and fraught with great dangers. This is the result of the intensification of the expansionist and hegemonistic policy pursued by the super-Powers and their efforts to exercise their dictates, their arbitrariness and their interference in the internal affairs of all countries. The fact is that this policy and these actions affect, in one way or another and to varying degrees, all the countries of the world.
4.	The rivalry between the United States and the Soviet Union for domination and hegemony in the world has been and remains the main source of tension and conflict between different countries, as well as local wars, and is the greatest danger to the peace and security of the peoples.
5.	Today all of us are witnesses to the efforts being made by the super-Powers to extend their military alliances, to strengthen further their aggressive character and to intensify their activities and interference in increasingly broad areas of the world. A feverish race is going on between the aggressive blocs of the North Atlantic Treaty Organization [NATO] and the Warsaw Treaty .Organization, not only to increase their military arsenals but also to include other countries in those blocs and to exercise increasing pressure on countries which want to preserve their national freedom, independence and sovereignty. New military bases are being added to the ones they already have in foreign countries; their fleets, equipped with nuclear weapons, are patrolling the most distant seas; and the skies are filled with satellites that spy on all the countries of the world. The imperialist general staffs are working out plans concerning which countries should be attacked first and which subsequently; in what region they should intervene today and in what region tomorrow.
6.	A new aggressive alliance is in the process of being created in the Far East. In the shadow of and in collaboration with the United States, social-imperialist China is seeking to create spheres of domination, to become the principal military Power in that zone, and to establish its domination in Asia and throughout the Pacific.
7.	In the economic field, the super-Powers and the other neo-colonialist States are intensifying daily their efforts to plunder the national assets of the peoples of the world and to exploit, directly or indirectly, all the countries which depend on them. The super-profits the big imperialist Powers obtain from the plundering of oil and other raw materials from the Arab countries, Africa, Asia and Latin America, and from the inequality of prices in trade and the fabulous incomes they earn from the colonialist system of loans, credits, aid and so on have already become incalculable. The indebtedness of many countries of the world to the imperialist and neo- colonialist Powers is increasing relentlessly, which only serves to make the situation of the peoples of the world even worse.
8.	World imperialism is striving to preserve at all costs this intolerable situation and these relations, through demagogy and deception, through interference and diktat, and by fire and the sword. It is trying to preserve and extend the omnipotence of multinational corporations in foreign countries, to preserve inhuman, bloodthirsty neo-colonialism, and to prop up reactionary regimes which defend imperialist domination wherever it exists.
9.	A flagrant example of the arrogance, cynicism and aggressiveness of imperialism is the decision of the United States to create a military strike force ready to intervene by force in the Middle East oil zone whenever it considers that its own interests are in jeopardy. In that way the United States imperialists are seeking to suppress with fire and the sword the right of peoples to determine in complete freedom and sovereignty how they will dispose of their wealth and the fruits of their toil and to whom they are going to sell and from whom they are going to buy.
10.	The super-Powers are striving to extend their policy of pressure, diktat and arbitrariness to all their international relations. They want to monopolize all world affairs, to become arbiters and to impose on others solutions which suit their own narrow interests. Through false slogans, intimidation and blackmail and under the pretext that they are defending them from this or that enemy or that they are assisting them to find solutions for some particular difficult situation, they are striving to place other countries under their tutelage and turn them into appendages of their imperialist policies, to make them cannon fodder for the aggressive wars they are preparing.
11.	The crisis in the economic, political, military, cultural and other fields, which has the imperialist Powers and the big capitalist countries in its grip today, is becoming even more acute. This is a consequence of their system of exploitation and their internal contra-dictions, the armaments race and their unrestrained non-productive expenditure, their rivalry on an international scale for markets and zones of influence, and the resistance which their hegemonistic and aggressive policies are encountering.
12.	However the big imperialist Powers are striving to saddle not only their own working people but also other peoples with the burden of the crisis, which has been going on for a very long time with no end in sight. The fact is that these Powers, while stubbornly maintaining colonialist and neo-colonialist systems in their international economic relations, are turning more and more to the exportation of inflation, are increasing the prices of the commodities they export, and are intensifying their plunder. They are to blame for the great disorders which we can see in the international monetary systems, the anomalies which are apparent in the raw material markets and in the widening of the gap in terms of per capita incomes between the developed and the under-developed countries.
13.	If the standard of living has fallen, if unemployment has increased and the economy is marking time in many countries, this comes about because world imperialism and capitalism are seeking to preserve intact their capitalist super-profits, because they want to preserve and even further intensify social and national oppression, and because they want to emerge from their crisis at the expense of others.
14.	Certainly, the present-day international situation is not characterized only by the policy and activities of super-Powers and the forces of reaction. One of its main, most important and very encouraging features is the increased determination of peoples to oppose the policy of aggression and war, of plunder and exploitation, practised by the imperialist Powers. In many countries the movement of the broad masses of the people against foreign domination, economic exploitation, social and national oppression and cultural and spiritual impoverishment is increasing in scope and depth.
15.	The latest events prove that the imperialist Powers and world reaction cannot feel at ease and secure even where they thought that their domination was indisputable. The facts show that the earth is being scorched under the feet of imperialism, colonialism and neo-colonialism, that the volcano of anger and hatred on which they are sitting has erupted and will continue to erupt ever more powerfully.
16.	A vivid and significant example of this is the overthrow of the bloodthirsty regime of the Shah of Iran. The uprising of the Iranian people was a powerful explosion of their hatred for the despotic tyranny of the feudal-bourgeois class with the Shah at its head, and against foreign domination. It constituted a powerful blow to all imperialist Powers and world capitalism, first and foremost to American imperialism which, until then, had plundered Iranian oil and mercilessly exploited the working masses of Iran. This is also confirmed by the great disarray caused in the capitalist- imperialist world by the events in Iran and the measures taken in that country for the establishment of national sovereignty over its oil and other sectors of the economy.
17.	Imperialism and the international bourgeoisie are terrified that the Iranian example might spread, especially in the Middle East, leading to an outburst, a revolt of the people against foreign domination and plunder, and the establishment of national control over oil and its use to the advantage of their liberation and progress.
18.	Various imperialists have invested considerable sums of money m the oil-producing countries of the Middle East in order to exploit the natural resources of those countries, from which foreign monopolies draw colossal profits. In no way do they want these riches to be placed in the hands of those to whom they belong— the peoples of those countries. The capitalist monopolies and the imperialist Powers which stand behind them are striving at all costs to preserve the existing situation, to preserve their intensive exploitation and merciless plundering of Arab oil. To that end, the imperialist Powers are using all possible means to defend those political forces and social structures which collaborate with the monopolies and assist them in oppressing and exploiting the masses. They are dispatching large quantities of weapons and advisers, forming alliances and manoeuvring in various ways to suppress the legitimate demands of the peoples of the region and to prevent them from winning their full freedom and independence and exercising their genuine national sovereignty in every sector and on all questions.
19.	It is not for nothing that imperialism has set up Israel and keeps it alive; it is not in vain that it has armed it to the teeth. Israel is the most bloodthirsty tool of American imperialism, its gendarme for defending the monopolies which plunder Arab oil, the dagger ready in its hand ready to strike the Arab peoples who are fighting for their rights. Therefore, the struggle against Israel, the liberation of the occupied Arab territories, the liberation of oil from foreign monopolies, the restoration of the legitimate rights of the Palestinian people, are a major problem common to all the Arab peoples. Naturally, they also have other specific problems and preoccupations, but it is this great problem which binds them together in a common cause and which makes their unity imperative. The solution of this problem through their joint struggle also contributes and leads to the solution of their specific problems.
20.	It is precisely against this common cause of the Arab peoples that the blows of United States imperialism, world capitalism and Soviet social- imperialism, which is also striving to profit from the situation in order to capture dominating positions in the Middle East, are aimed.
21.	It is the intensification of imperialist interference and the aggressive activities of American imperialism, the manoeuvres of Soviet social-imperialism, the intrigues of Chinese social-imperialism and the growing arrogance of Israeli Zionists which have made the situation in the Middle East even more grave and tense.
22.	The American-Egyptian-Israeli talks at Camp David brought about further complications and have made the solution of the problems still more difficult. The Arab peoples and progressive opinion have considered the situation created in this region after the signing of the separate Egyptian-Israeli Treaty as a heavy blow to the just cause of the Palestinian people and the vital interests of the other Arab peoples, and as assistance to United States imperialism and its Zionist tool to interfere and dominate in the Middle East.
23.	The People's Socialist Republic of Albania has supported and will always support the just cause of the Arab peoples. We hold the view that there can be no peace and stability in the Middle East without a just and lasting solution to the problems of that region, and first and foremost the Palestinian problem. If these problems are to be solved, Israel must be forced to withdraw from all the Arab territories it has occupied through violence and aggression. It must be forced to put an end to its aggressive, annexationist policy against the Arab peoples and countries, and the way must be barred to the interference and plots of the United States of America and the Soviet Union in that region. In order that peace and stability may be established in the Middle East, it is essential that all the national rights of the Palestinian people be restored.
24.	We are convinced that the fraternal Arab peoples, who are progressive peoples with an ancient culture and long traditions of struggle for freedom and independence, will be able to cope with the new difficulties created by the intrigues and plots of their imperialist Zionist enemies and will, by establishing militant unity among themselves, succeed in realizing their lofty national aspirations.
25.	The overthrow of the Somoza regime in Nicaragua is another example that proves once again that when peoples develop a self-awareness and are determined to fight to the end for their rights, the struggle of the masses of the people becomes a powerful wave that topples even the most ferocious regimes supported by imperialism.
26.	The events in Nicaragua have shown that the situation in the majority of the countries of Latin America is revolutionary and that the revolution for the overthrow of the bourgeois-landowner class and the elimination of the dependence on imperialism has become ever more emphatically the order of the day. The peoples of that continent are becoming ever more conscious of the need to intensify the popular struggle against internal and external oppression and exploitation, for freedom, democracy and social progress. They can no longer reconcile themselves to Latin America's remaining a preserve of the United States of America, from which the big United States monopolies draw colossal super profits.
27.	United States imperialism, which dominates and exerts strict control over the most vital sectors of the economies of the majority of Latin American countries, employs all its means—military, political, economic, propagandists, and so on—to preserve and strengthen at all costs its domination on that continent and to prop up the dictatorial regimes that are in its service.
28.	Recent years have seen an intensification of efforts by the Soviet social imperialists to penetrate Latin America in various forms and to seize dominating positions in that continent. By means of deceitful demagogy and diabolical activities, they are playing a disruptive and subversive role in the liberation movement in Latin America.
29.	The poverty of the masses of the people, the weak and one-sided development of the economy, inflation and unemployment and colossal indebtedness to United States capital are direct consequences of the twofold oppression and colonialist and neo-colonialist blunder of the Latin American countries by United States imperialism. These serious conditions and these situations have led to the implanting of the idea of revolution as the reliable path to national and social liberation in the consciousness of workers, peasants, progressive intellectuals and the masses of the youth of those countries. The great revolt of the people in Nicaragua was a clear demonstration of this.
30.	The greed of the imperialist super-Powers and the former colonial Powers is increasingly being directed towards Africa. As a consequence, numerous external and internal factors which create political insecurity, which hinder and weaken the struggle against imperialism, colonialism and neo-colonialism, and which sometimes lead to conflicts, setting one African State against another, are operating on that continent today. The stirring up of local wars by the super-Powers and other imperialist Powers, in which they intervene with armaments supplies or advisers or even by bringing in mercenaries from abroad, is becoming a widespread phenomenon in Africa. The facts have proved that wherever the United States of America, the Soviet Union and the other imperialist Powers have offered their "good offices" or have offered to play the roles of protectors and peace-makers between States, conflicts have become even more acute, hotbeds of tension have increased and the imperialist Powers have seized the opportunity to strengthen their presence in this or that country.
31.	But there is no force that can halt and extinguish the awakening of the peoples of Africa, their struggle for freedom and independence and their efforts to establish their complete sovereignty over their resources or to preserve their own cultures and traditions. United States imperialism, Soviet social imperialism, Chinese social imperialism and the other big capitalist Powers can make every effort and use every trick, can spread various empty theories about so- called "non-alignment", "three worlds", and so on; they can provide handouts and credits, but they cannot halt the march towards realization of the aspiration of the African peoples to advance free and independent on the path of development and progress.
32.	The freedom and the emancipation of the African peoples is one of the major imperatives of the time, an irresistible historical process. The peoples of the African continent, the proletariat and the new revolutionary intelligentsia, which are becoming ever more conscious of the oppression by foreigners and by internal enemies, can no longer believe in the false preachings of the old colonialists and the neo-colonialists as to their "benevolence" and their alleged "concern" for the development and progress of Africa, and they can no longer believe in the alliance and the diabolic aid which the Soviet or Chinese social imperialists and others offer them. The correct road to the achievement of liberation, development and progress for Africa is resistance and determined struggle against the diktat of and political, economic and military interference by international imperialism, against the reactionary theories and the deceitful propaganda of foreign Powers, against the plots and intrigues they employ to maintain their domination and plunder, and against racial discrimination and oppression.
33.	The Albanian people have always been and will remain sincere friends of the African peoples and resolute supporters of their liberation and anti-imperialist struggles. They strongly support the just struggles of the peoples of Azania, Namibia and Zimbabwe to put an end to the savage policy of racial discrimination and apartheid and to win their freedom and independence. The farce of "internal settlement" through "elections" of the problem of Zimbabwe or Namibia is but a smokescreen for the racist regimes and the imperialist Powers standing behind them to preserve and perpetuate their colonial domination.
34.	Imperialism and social imperialism, the overt and covert enemies of the freedom and independence of the peoples, cannot halt the advance of history. The deep- rooted revolutionary transformations within individual countries, and particularly on the international level in general, are an objective demand of our time and are a question that needs to be taken up for solution, not some distant prospect. Millions of people have joined the struggle for such transformations today, and this struggle will certainly advance irrespective of the obstacles and difficulties in its path.
35.	Imperialism, social imperialism and world capitalism are striving by every possible means to maintain and expand their domination and exploitation of the peoples. The peoples of the world are fighting to throw off the foreign yoke, to win their freedom and to live in independence. History proves that, no matter how difficult and protracted the struggle, the final victory belongs to the peoples.
36.	In his book Imperialism and Revolution the leader of the Albanian people, Enver Hoxha, wrote:
' 'The imperialist and social-imperialist Powers are striving in the same way to prevent the African, Asian or Latin American people from developing stage by stage their revolutionary struggle against the oppression and savage exploitation carried out by their leaders and the imperialists, who rule in agreement with them and who suck their blood. The duty of revolutionaries, progressives and patriots in countries with a low level of socio-economic development and dependent on the imperialist and social-imperialist Powers, is to make the peoples aware of this oppression and exploitation, to educate, mobilize and organize them and to hurl them into the liberation struggle, always bearing in mind that it is the broad masses, the peoples, that make revolution."
37.	National liberation struggles are just. Therefore, they enjoy the support of all revolutionary, democratic and progressive forces in the world. They are also indispensable, because it is only through them that freedom and national independence can be won, that genuine democratic rights can be established and that social justice can be achieved.
38.	Socialist Albania, the Albanian people, are on the side of the oppressed, on the side of those who rise up against foreign domination and internal reaction. They support the revolutionary straggles of the peoples, which serve to bring about progressive and qualitative changes in their lives and in the lives of the whole of mankind. Similarly, the Albanian people have maintained and always will maintain solidarity with and support for those who fight against racial discrimination and fascism and for democracy and progress.
39.	Another problem which has concerned world public opinion is the grave situation created in South-East Asia. The heroic Vietnamese people had to shed their blood once again to defend their homeland against the barbarous aggression of the Chinese social-imperialists, who have acted towards them just as the old colonialists and United States imperialists acted in the past.
40.	The Chinese aggression against the Vietnamese people and all the recent events in Indo-China took place against the background of the fierce rivalry of the imperialist super-Powers—the United States, the Soviet Union and China—which, in order to attain their hegemonic and expansionist aims in that area, employed both the methods of direct intervention and the well-known imperialist practice of inciting Indo- Chinese against Indo-Chinese. The sufferings of the peoples of Indo-China today are the continuation of the sufferings of which they had been the victims for years, nay decades on end, because of the aggression and interference of United States imperialism, which spread death and destruction throughout Viet Nam, Laos and Cambodia. Again, it was the United States imperialists who gave their blessings to and encouraged the aggression of the Chinese social-imperialists against the Vietnamese people. The crocodile tears shed by United States imperialists, when they express regret over the plight of the peoples of Indo-China or when they seek to pose as the champions of principles, can-not conceal these facts. Similarly, the hypocrisy of the S<3viet social-imperialists when they speak of their friendship for the peoples of Indo-China fails to conceal their hegemonic aims in South-East Asia and their efforts to lure the countries of this region into their sphere of influence.
41.	Recent events have once again confirmed the fact that imperialism and social imperialism are the enemies of the peoples of Indo-China. Reliance on the "friendship" of one super-Power, in the hope of being defended against the threats and hostility of the other, always has dangerous consequences.
42.	Just as they gave powerful support to the struggle of the Indo-Chinese peoples against the United States imperialist aggressors and their lackeys, the Albanian people also support the just struggle of the heroic Vietnamese people against the barbarous aggression of the Chinese social-imperialists and condemn this aggression. We have supported, and will continue to support, the right of the Vietnamese people, the Cambodian people and the Lao people to live free and independent and to preserve the independence, national sovereignty and territorial integrity of their own countries. We support the right of each of these peoples, and indeed of every other people in the world, to resolve their internal problems themselves free from any foreign interference.
43.	With its aggression against the Vietnamese people and its hegemonic activity in South-East Asia, China came out openly with the policy of an imperialist superpower. At a time when the new Chinese imperialist doctrine of "teaching a lesson" is being added to the notorious enslaving doctrines of United States imperialism and the ill-famed doctrine of "limited sovereignty" of Soviet social-imperialism, the dangers threatening the freedom-loving peoples and countries of the world are becoming ever greater and more serious.
44.	During the past year nothing has occurred in Europe to prove that the dangers threatening the peoples and States of that region have been eliminated. The United States of America and the Soviet Union have a great deal to say about the need to preserve the status quo in Europe. But this kind of status quo in no way implies tranquillity or security for the European countries. The two super-Powers need this status quo to maintain their spheres of influence, to dictate their will and to maintain the permanent threat and fear in Europe, in face of the Soviet-United States military potential and the possibility of a confrontation between the two super-Powers and the aggressive military blocs of NATO and the Warsaw Treaty Organization.
45.	The arms race and the war preparations in Europe are assuming ever greater proportions and being intensified at an ever increasing rhythm. The United States and the Soviet Union exert constant pressure on the States members of the aggressive alliances which they control to force them to increase their military budgets, to integrate themselves to the utmost within American and Soviet war strategies and to involve them in aggressive activities on all continents. The United States imperialists have again pulled out from their archives the plan for the creation of a special military force, within the framework of NATO, which is to be used by them as a mobile international gendarmerie in any corner of the world, wherever their interests may be affected.
46.	The military manoeuvres of an aggressive character conducted by the United States and the Soviet Union, and the NATO and Warsaw Treaty countries, the provocative movements of the United States and the Soviet fleets in the Mediterranean and other seas around Europe, are by no means evidence of any detente or the strengthening of understanding and trust in Europe, as those countries claim. They are evidence of the constant contradictions and the clash of interests between the super-Powers and imperialist Powers and the feverish preparations for war.
47.	But, naturally, these contradictions are not on such a scale as to justify the claims of the Chinese social-imperialists that war in Europe is imminent and that a world war will inevitably begin on that continent. It is understandable that the Chinese social-imperialists greatly desire a war in Europe and are striving to kindle one in the hope that the two other imperialist superpowers will destroy each other and, then, the Chinese social-imperialists will remain the sole masters in the world. Hence, the intrigues and conspiratorial activities of the three imperialist super-Powers are interconnected in Europe today. Under these conditions, the resolute rebuff to this dangerous activity by the peoples of Europe takes on special importance.
48.	The American imperialists and the Soviet social imperialists have long been engaging in various types of action to trouble the waters in the Balkans. To these intrigues, the Chinese social-imperialists have in recent years added their own. The Balkan peoples have cause to remember the misfortunes caused them by the intervention of the imperialist Powers in the past, and they have sufficient experience to judge what actions they must take to prevent others from turning the Balkans into a powder keg.
49.	The People's Socialist Republic of Albania has always been and will remain a factor for peace and stability in the Balkans. It has worked and will continue to work to maintain and develop good-neighbourly relations with adjacent States and will oppose efforts by the imperialist Power's to create tension and foment disturbances in the Balkans.
50.	The Government of the People's Socialist Republic of Albania has always considered that the question of Cyprus must be solved by the people of Cyprus themselves. We welcome any positive step that will contribute to the establishment of harmony and understanding between the two communities, and in this connexion we hope that conditions for a just solution will gradually be worked out in keeping with the interests of the people of Cyprus as a whole and of the peace and stability of the surrounding area.
51.	Similarly, we reaffirm our support of the right of the Korean people themselves to resolve the question of the reunification of their homeland independently and without outside interference.
52.	The pursuit of the arms race and other preparations for war by the imperialist super-Powers is a matter for serious concern to freedom-loving peoples and countries. The imperialist Powers' propaganda concerning disarmament cannot conceal the threat that the unbridled arms race is bringing to bear on the world. For that matter, it has been proved that disarmament cannot be achieved through discussions, resolutions or agreements between the arms race protagonists. In no way can the Soviet-American agreement concluded following the second round of the Strategic Arms Limitation Talks [SALT] at Vienna be considered as a for-ward step towards disarmament, as is claimed by the American imperialists and the Soviet social-imperialists. That agreement totally fails to deal with the question of how the two super-Powers will implement disarmament or of how to slow down the arms race between them. It merely defines how, in what proportions, with what and when they will increase their arms supply. What kind of disarmament is it when weapons are being increased and improved, when the traffic in weapons is spreading, when the manufacture of arms and research in this field are absorbing colossal amounts of money and when hundreds of thousands of the most capable human minds, have been put to work on weapons and war at a time when hunger, disease, and other afflictions, are so widespread? The peoples of the world are against the arms race and against imperialist wars, but they are unable to agree to relinquish their freedom and sovereign rights to escape these wars, as the American imperialists and Soviet social imperialists demand. Nor can the peoples of the world come to terms with the overtly warmongering preachments of the Chinese social-imperialists, who are trying to divert them from their opposition to preparations for a world war on the pretext that it is inevitable. The struggle against arms and the arms race, against preparations for war and against the danger of the outbreak of war is not a vain and hopeless one.
53.	Comrade Enver Hoxha, the leader of the Albanian people, has said:
- "When the super-Powers are no longer able to achieve their predatory interests through economic, ideological and diplomatic means, when contradictions have become acute in the highest degree, when the agreements and 'reforms' prove incapable of resolving such contradictions, then war will begin between them. Thus the peoples whose blood will be shed in this war must do everything in their power not to be caught unawares, to sabotage the rapacious inter-imperialist war to prevent it from assuming world-wide proportions and, if they fail, to transform it into a war of liberation and emerge from it victorious."
54.	This year the Albanian people are celebrating the thirty-fifth anniversary of the liberation of their homeland and of the triumph of the people's revolution. During these 35 years of free and independent life, they have brought about profound transformations in all areas. Socialist Albania has established a diversified industry; it has created a powerful energy base and today has a collectivized agricultural system that is undergoing continual modernization. Our people is now producing the iron and steel it needs, factories and equipment of all kinds, and is beginning to set up a machine-tool industry. Albania is economically stable and is experiencing continuing growth in this area. It is in a position to provide high rates of economic and cultural expansion and to improve the standard of living of its population without foreign economic aid. Internal resources ensure extended socialist growth. Our economy's vitality was particularly demonstrated last year when we were able successfully to counter the anti-Albanian moves of the Chinese social-imperialists by completing and putting into operation projects they had intentionally left incomplete or had sabotaged.
55.	The People's Socialist Republic of Albania is pursuing a principled and independent foreign policy. Firmly adhering to the policy of good neighbourliness and the recognized democratic principles governing the relations among sovereign countries, Albania stands for the development of normal relations and for the expansion of trade, cultural and other exchanges with countries that respect those principles. It supports sincere international co-operation with freedom- loving, democratic and progressive countries. Our country has repudiated and will continue to repudiate all the chauvinist concepts of the imperialists and social imperialists who are attempting to base all international relations on inequality, arbitrariness and diktat.
56.	Albania is confident of its future. The Albanian people, under the leadership of the Albanian Labour Party led by Comrade Enver Hoxha, are working with enthusiasm and great determination towards the farther development and strengthening of their homeland, relying entirely on their own resources. As always, they will vigilantly safeguard their own victories. They hold out a begging hand to no one. The People's Socialist Republic of Albania will respond appropriately to any attempt by the imperialists, the social imperialists, or anyone else, to divert it from its independent political and ideological course.
57.	The Albanian people value highly the feelings of solidarity and respect that freedom-loving peoples and countries and progressive mankind throughout the world hold for them. We should like to take this opportunity to express our thanks and our profound gratitude to all those who expressed their friendship and solidarity with the Albanian people in the great damage they suffered as a result of the powerful earthquake that struck several regions of Albania on 15 April of this year. The consequences of this earthquake were completely overcome before 1 October 1979, as provided by the decision of the Council of Ministers of the People's Socialist Republic of Albania. In less than six months, therefore, relying entirely on our own resources, we rebuilt or repaired 17,128 houses and economic and socio-cultural buildings, all at State expense and at no cost to the inhabitants.
58.	In conclusion, I should like to reaffirm the readiness of the Albanian delegation to join its efforts with those of other democratic and progressive countries in order that the work of this session of the General Assembly may serve the cause of freedom and independence of peoples and of true peace and security in the world.